Citation Nr: 0123133	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount of $1,973.50.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1985 to March 
1993.  She thereafter served from November 1996 to September 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Houston, Texas.  


FINDINGS OF FACT

1.  The overpayment of VA disability compensation benefits in 
the amount of $1,973.50 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  Although the veteran demonstrates some financial 
hardship, the creation of the debt was solely the veteran's 
fault, with no fault on the part of the VA.  

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended since the veteran 
received VA disability compensation benefits under 
circumstances under which she could not receive VA and 
service department pay, and the veteran would be unjustly 
enriched if the benefits were not recovered since failure to 
make restitution would result in unfair gain to the veteran.

4.  The veteran did not change her position to her detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA disability compensation benefits in the 
amount of $1,973.50 would not be against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
May 1999 Committee decision and in the September 1999 
statement of the case, both sent to the veteran, of the 
reasons and bases for the denial of her claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the decision and the statement of the case 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran's financial information is of record.  The 
veteran was notified to provide further financial 
information, but did not do so.  She was requested a personal 
hearing and was scheduled for a personal hearing, but did not 
show at that hearing.  The veteran has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of her claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of her claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of her claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that she is not 
prejudiced by this decision. 

In this case, the veteran had active service from January 
1985 to March 1993.  In April 1993, she applied for VA 
disability compensation benefits.  In a December 1993 rating 
decision, she was granted service connection for bilateral 
hearing loss and was assigned a non-compensable rating.  She 
was also granted service connection for tinnitus and was 
assigned a 10 percent rating.  

In a January 1994 letter, the veteran was informed that 
various conditions affected her right to payment.  She was 
informed that reentrance into service would affect her right 
to VA disability compensation payment and that she should 
notify VA immediately thereof.  

In November 1996, the veteran began serving in the Naval 
Reserves.  Thereafter, also in November 1996, she was sent 
notification by VA that active or inactive duty training pay 
could not be legally paid concurrently with VA disability 
compensation or pension benefits pursuant to 10 U.S.C. 
§ 12316 and 38 U.S.C.A. § 5304(c).  She was informed that she 
could elect to keep the pay and allowance which she received 
for the performance of active/inactive duty for the fiscal 
year which just ended in lieu of VA benefits.  To do so, she 
was required to complete the waiver on the reverse side of 
the notification letter.  She was informed that upon receipt 
of the waiver, VA would adjust her VA award to withhold 
benefits prospectively for the same total number of days and 
at the end of the monthly rate then in effect.  In that way, 
no overpayment would be created.  

Thereafter, the veteran completed the waiver form and elected 
to receive pay and allowance for the performance of 
active/inactive duty in lieu of VA benefits.  

In December 1996, she was informed that VA was reducing her 
VA disability payments.  She was advised that her VA 
disability compensation payments were reduced to zero dollars 
effective January 1, 1997 for 28 days as she was receiving 
drill pay for 28 days.  She was also provided a VA Form 21-
8764, Disability Compensation Award Attachment.  In that form 
was a section titled "Important Information" which advised 
the veteran of conditions affecting the right to payment of 
benefits.  It informed her that she was required to give VA 
prompt notification of conditions affecting the right to 
payment, including reentrance into active military service.

In September 1998, the veteran was released from service.  

In February 1999, the veteran was notified that VA was 
terminating her VA disability compensation payments effective 
November 24, 1996 as she had reentered active duty at that 
time.  She was informed that her disability compensation 
benefits were reinstated as of her discharge.  She was 
advised that an overpayment had been created due to this 
retroactive adjustment in her award.  

In April 1999, the veteran requested a waiver of the recovery 
of the overpayment at issue.  She asserted that recovery of 
the debt would result in financial hardship as she was only 
making $800 per month.  In addition, she maintained that she 
was not informed by VA that she had to notify VA to suspend 
payments of her disability payments upon going back on active 
duty or reserve duty.  She submitted a financial status 
report which showed that her monthly income was from wages of 
$1,148 and her monthly expenses totaled $1,980.  She listed 8 
creditors.  The Board notes that although she had reported a 
lesser amount of $800 per month in wages, the veteran had 
also indicated that she was seeking additional compensation 
from babysitting.  In any event, the wage compensation was 
listed, as noted, as $1,148.  In July 1999, the veteran again 
requested a waiver of the recovery of the overpayment at 
issue.  She again asserted that she was never informed by VA 
that she had to notify VA to suspend payments of her 
disability payments upon going back on active duty or reserve 
duty.   

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In May 1999, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
disability compensation benefits in the amount of $1,973.50 
would not be against equity and good conscience.  The 
Committee essentially found the veteran to be at fault in the 
creation of the overpayment as she failed to notify VA of her 
entrance into active duty after she had been notified to do 
so, and continued to negotiate the VA disability compensation 
payments.  In addition, the Committee did not find financial 
hardship based on the veteran's future earning potential.  

In her substantive appeal, the veteran presented several 
contentions.  First, she asserts that VA indicated that she 
was informed in 1994 of her obligations to notify VA of her 
change in duty status, but 1994 was several years before she 
reentered service and was when she had no desire to reenter 
service.  As such, it is highly likely that she did not focus 
on that portion of the notification.  Second, she asserts 
that if action was automatically taken in December 1996 to 
reduce her benefits based on drill pay, then why was action 
not automatically taken by VA to terminate her VA disability 
compensation benefits when she reentered service and why was 
it then her responsibility.  In addition, she indicated that 
she did not recall electing to receive pay and allowance in 
lieu of VA disability compensation benefits.  Also, she 
questioned why she had not been told verbally.  Third, she 
asserted that she did not intentionally defraud the military 
and did not know that it was her responsibility to notify VA 
of her changes in duty status; that she was not the one 
responsible for writing the payment checks; and that she is 
currently in Chapter 13 and could lose her home and 
automobile.  She related that she had just secured a full-
time job.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

The Board will initially address the veteran's contentions 
and then address them within the parameters of the elements 
of equity and good conscience.  

First, the veteran was notified of her obligations to notify 
VA of her change in duty status.  In a January 1994 letter, 
the veteran was informed that various conditions affected her 
right to payment.  She was informed that reentrance into 
service would affect her right to VA disability compensation 
payment and that she should notify VA immediately thereof.  
In November 1996, she was notified that active or inactive 
duty training pay could not be legally paid concurrently with 
VA disability compensation or pension benefits pursuant to 
10 U.S.C. § 12316 and 38 U.S.C.A. § 5304(c).  In December 
1996, she was also provided a VA Form 21-8764, which informed 
her that she was required to give VA prompt notification of 
conditions affecting the right to payment, including 
reentrance into active military service.  Therefore, the 
veteran was fully and repeatedly notified by VA that she was 
obligated to inform VA if she reentered military service.  
Whether or not she focused on any of the notifications 
thereof is not VA's responsibility, but her own.  

Secondly, VA did in fact reduce her pay in December 1996 when 
she received drill pay.  This did not eliminate her 
obligations to notify VA of her military status with regard 
to any further duty.  Although she may not currently recall 
electing to receive pay and allowance in lieu of VA 
disability compensation benefits, the record clearly shows 
that she did so in December 1996.  She completed and signed 
the waiver form, as indicated above.  VA was not under any 
obligation to notify her verbally as she had been informed in 
writing of her obligations.  

Thirdly, while the veteran maintains that she did not 
intentionally defraud the military, she was in fact fully 
informed of her responsibility to notify VA of her changes in 
duty status.  In addition, while the veteran was not the one 
making the payments, she was in fact the one negotiating 
them.  She did not return payment or notify VA of the 
erroneous payment(s) upon receipt thereof.  The Board duly 
acknowledges her financial situation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The Board finds that the 
veteran was at fault for not notifying VA that she was 
serving on duty after she had been repeatedly notified to do 
so.  The veteran clearly elected to receive pay and allowance 
for the performance of active/inactive duty in lieu of VA 
benefits.  VA issued the erroneous payments of VA disability 
compensation benefits as VA was not told by the veteran of 
her duty status.  The veteran received those payments when 
she knew or should have known that she was not entitled 
thereto.  Accordingly, the veteran is at fault in the 
creation of the overpayment at issue.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which she was not entitled since she was 
receiving pay and allowance for the performance of 
active/inactive duty in lieu of VA benefits.  She had clearly 
elected to receive pay and allowance for the performance of 
active/inactive duty in lieu of VA benefits.  Accordingly, 
recoupment of VA disability compensation benefits would not 
defeat the purpose of the benefit and would cause unjust 
enrichment to the debtor.  Likewise, there is no indication 
that the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran indicates that she is experiencing 
financial hardship and has just secured a full-time job.  The 
Board notes that while the veteran clearly has some financial 
hardship, the veteran has not supplied evidence which would 
suggest that her indebtedness to the Government should not be 
afforded the same consideration being provided to other 
creditors.  In addition, even if there is some financial 
hardship, that element of equity and good conscience is 
outweighed by the other elements of equity and good 
conscience which are not in the veteran's favor. 

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b).


ORDER

The veteran is not entitled to a waiver of the recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $1,973.50.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

